Citation Nr: 0007429	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-17 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a March 14, 1996 rating decision which assigned a 
10 percent rating for bilateral pes planus involved clear and 
unmistakable error (CUE). 

2.  Entitlement to service connection for a bilateral hip 
condition. 

3.  Entitlement to service connection for a bilateral knee 
condition. 

4.  Entitlement to service connection for an bilateral ankle 
condition. 

5.  Entitlement to service connection for hallux rigidus of 
the left great toe. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which found no CUE in a 
March 14, 1996 rating decision assigning a 10 percent rating 
for pes planus, and denied as not well grounded claims for 
service connection for bilateral hip, knee, and ankle 
conditions, and hallux rigidus of the left great toe. 


FINDINGS OF FACT

1.  In March 1996, a RO rating decision assigned a 10 percent 
disability rating for service-connected bilateral pes planus; 
the veteran was notified of that decision, and he did not 
enter notice of disagreement with that decision within one 
year.

2.  The outcome of the rating decision of March 1996 was 
adequately supported by the evidence then of record and was 
not undebatably erroneous. 

3.  The veteran has not specifically alleged legal or factual 
error in the March 14, 1996 rating decision.
4.  There is no competent medical diagnosis of record to 
demonstrate a current bilateral hip or knee disability. 

5.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's claimed bilateral 
hip, knee, and ankle disorders, or hallux rigidus of the left 
great toe, and any injury or disease in service, including 
parachute jumps, or a service-connected disability of 
bilateral pes planus. 


CONCLUSIONS OF LAW

1.  The March 14, 1996 rating decision, which assigned a 10 
percent disability rating for bilateral pes planus, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5109A, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1999); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

2.  The veteran's claims of entitlement to service connection 
for bilateral hip, knee, and ankle conditions, and hallux 
rigidus of the left great toe are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE

The veteran has alleged that a March 1996 rating decision's 
assignment of a 10 percent disability rating for bilateral 
pes planus contained CUE.  In that decision, the RO assigned 
a 10 percent rating for bilateral pes planus based on 
findings that there was no marked deformity, pain on 
manipulation and use, swelling on use, or characteristic 
callosities.  In March 1996, the RO notified the veteran of 
the rating decision.  The veteran did not initiate an appeal 
of the decision, and the March 1996 rating decision therefore 
became final.  38 U.S.C.A. § 7105(c).  

Applicable regulations provide that previous determinations 
which are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  The Court has also held that a finding that 
there was such error "must be based on the record and the 
law that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

The veteran contends that the March 1996 rating decision 
should have assigned a rating in excess of 10 percent for his 
service-connected bilateral pes planus because his condition 
at that time supported a higher rating.  However, he has not 
proffered a legally cognizable claim of CUE in the March 1996 
rating decision.  In a May 1997 claim, the veteran contended 
that the March 1996 rating decision contained CUE and he 
wanted "an increased rating from that date he says his 
condition at that time was [supported or supposed] to be a 
higher rate."  On a May 1997 Statement in Support of Claim, 
the veteran requested "reconsideration" based on CUE.  At 
the February 1999 personal videoconference hearing before the 
undersigned member of the Board, the veteran testified about 
the incurrence and diagnosis of pes planus in service, and 
that he was currently suffering from bilateral pes planus, 
including the use of a prosthetic device.  The veteran's 
representative argued that "correction of the previous 
rating is warranted and are directly related to the trauma 
which he sustained during parachute jumps while on active 
military service."  On a January 1999 VA Form 646, the 
veteran's representative argued that "the evidence of record 
supports entitlement to the next higher evaluation" beyond 
the 10 percent rating for bilateral pes planus assigned by 
the March 14, 1996 rating decision. 

In order to reasonably raise a claim of CUE, a claimant must 
identify the alleged error with specificity.  Fugo at 43-44.  
Moreover, unless the alleged error is the kind of error that, 
if true, would be CUE on its face, the claimant must provide 
persuasive reasons as to why one would be compelled to reach 
the conclusion that the result would have been manifestly 
different but for the alleged error.  Id.  If reasonable 
minds could come to different conclusions in the decision 
which is claimed to be erroneous, then that decision is not 
subject to a claim of CUE.  Id.  In other words, if the error 
alleged is not the type of error that, if true, would be CUE 
on its face; or if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it; 
or if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, then the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994). 

The Board finds that the outcome of the rating decision of 
March 1996, assigning a rating of 10 percent for bilateral 
pes planus, was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The veteran's 
contentions reflect mere disagreement with the way the RO, in 
its March 1996 rating decision, weighed the evidence to 
determine a rating in excess of 10 percent was not warranted.  
A claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who attempts to establish prospective entitlement to 
VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

The Court has indicated that a CUE is a very specific and a 
rare kind of "error" of fact or of law that is more than a 
simple disagreement as to how the facts were weighed or 
evaluated.  It must be an error of fact or law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo at 43-44, citing Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  For the reasons indicated, 
the Board finds that the veteran has not raised a claim of 
CUE with the requisite specificity of error.  The veteran's 
claim of whether the March 1996 rating decision, in assigning 
a 10 percent disability rating for service-connected 
bilateral pes planus, involved CUE, is without legal merit 
and is, accordingly, denied.  See Sabonis, supra.

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  However, as the 
veteran has not presented a well-grounded claim, the duty to 
assist the veteran, to include an additional VA compensation 
examination, does not arise.  Epps v. Gober, 126 F.3d 1464 
(1997); see also Anderson v. Brown, 9 Vet. App. 542 (1996); 
Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 
9 Vet. App. 235 (1996).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps at 1468.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage at 498. 

Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  However, 
claims for secondary service connection must also be well 
grounded.  See Libertine v. Brown, 9 Vet. App. 521 
(1996); Jones v. Brown, 7 Vet. App. 134, 138 (1994). 

In a claim received in July 1997, the veteran requested 
service connection for bilateral hip, knee, and ankle 
conditions, claiming that these were incurred as the result 
of multiple parachute jumps in service.  Through his 
representative, the veteran also contends that service 
connection is warranted for hallux rigidus of the left great 
toe, which is also "directly related to a trauma received 
during a parachute jump."  In what appears to be an 
alternative theory of service connection, a May 1997 
Statement in Support of Claim, the veteran wrote that he had 
"secondary and/or latent delayed effects," of reoccurring 
pain and pain when working, loss of mobility of the big toe, 
and stiffness in the feet that radiated to the knee and hip 
joint.  In his substantive appeal on a VA Form 9, received in 
October 1998, the veteran wrote that the injury to the great 
toe caused other conditions, including bilateral tarsal 
inflammation, spastic foot, loss of movement, heel spurs, and 
arthritis of the great toe, ankle, knee, and hip joints.  
However, what is lacking in this veteran's case is competent 
medical evidence of record to relate his current disorders to 
service or a service-connected disability.

Service medical records reflect multiple complaints and 
treatment for the veteran's bilateral pes planus (for which 
service connection has been established).  Service medical 
records are otherwise negative for complaints, findings, or 
diagnoses of bilateral ankle, knee, or hip pain or disorders, 
or hallux rigidus of the left great toe.  In 1965, the 
veteran was treated for ingrown toenail of the left great 
toe.  At the service separation examination in March 1966, 
the veteran was clinically evaluated as having normal feet, 
lower extremities, and spine.  

In a written statement in April 1973, the veteran reported 
that, after service, he worked as a postal employee and, 
"because of the prolonged standing and walking aggravated by 
lifting heavy parcels, I was physically forced to resign" in 
January 1973.  

At a VA examination in June 1973, the veteran complained of 
increased pain in both feet, with a sharp pain at times 
spreading up nearly to the joints of his knees, with weak 
muscles.  X-rays revealed no arthritic changes and, aside 
from bilateral pes planus, no bony fracture or deformity.  
The diagnosis was symptomatic bilateral pes planus.  

VA outpatient treatment records reflect that in March 1988 
the veteran was diagnosed with neurotrophic bunion pain.  In 
April 1988 the veteran was diagnosed with bilateral PFFR, 
symptomatic pes planus, and hallux limitus of the left.  In 
July 1988 the veteran denied he was on any medications.  In 
1988, he underwent a Mayo-Keller bunionectomy of the left 
hallux.  In January 1990 the veteran reported a 4 week 
history of right foot weakness.  In February 1990 the veteran 
reported a 4 week history of right ankle instability and a 
history of weakness of the right ankle, and was diagnosed 
with right ankle strain.  Physical examination revealed a 
normal gait, tenderness of the left metatarsal heads and 
tenderness below the right lateral malleolus, worse with 
stress on the lateral ligament, and slight pain upon eversion 
of the right foot.  The diagnosed disorders were 
metatarsalgia of the left foot and right ankle strain.  X-
rays in March 1990 revealed minimal degenerative joint 
disease changes of the right foot and no interval changes of 
the left foot from December 1989.  In April 1990 the veteran 
underwent left foot surgery, a DMO of the third metatarsal of 
the left foot, arthroplasty of the fourth digit, and a 
Winograd of the medial border of the left hallux.  Outpatient 
treatment records reflect diagnoses of mallet toe of the 
fourth digit of the left foot, plantar flexed third 
metatarsal of the left foot, and onychocryptosis, medial 
border, left hallux.  The veteran was issued a prosthesis for 
the left foot.  

At a VA compensation examination in January 1996, the veteran 
reported that for the previous 3 years his hips, knees, and 
feet had become stiff with a loss of movement, resulting in a 
pattern of persistent or periodic pain and periods of loss of 
mobility.  Examination resulted in findings of bilateral heel 
spurs, left first metatarsal-phalangeal resection 
arthroplasty, and [other illegible findings].  

At a personal hearing in February 1999 before the undersigned 
Member of the Board, the veteran testified that: during 
service he injured his ankle, knee, and hip joints when these 
joints took a great deal of shock as the result of parachute 
landings; from about February 1964 to June 1965, he sought 
treatment in service at Okinawa and in Hawaii; he was taking 
pain medication for the ankle, knee, and hip joints; and he 
had undergone about 5 surgeries for replacement of cartilage 
of joints.  In response to questioning from the Board, the 
veteran indicated that it was his contention that disorders 
of the ankle, knee, and hip joints, and the great toe, 
resulted from trauma in service from parachute jumps, and it 
was his alternative contention that disorders of the ankle, 
knee, and hip joints, and the great toe were aggravated by an 
altered gait attributable to his service-connected foot 
disability (bilateral pes planus). 

It is unclear from the evidence of record whether the veteran 
currently has diagnosed disabilities of the bilateral hip, 
knee, or ankle, or hallux rigidus of the left great toe.  
While the veteran was diagnosed with right ankle strain in 
1990, and in January 1996 was noted to have heel spurs, there 
is no current medical diagnosis of record of a disability of 
the bilateral hip or knee.  Even assuming, arguendo, that the 
veteran had a currently diagnosed disability of the hips or 
knees, there is no competent medical evidence of record to 
demonstrate a nexus between the veteran's claimed bilateral 
hip, knee, or ankle disorders, or hallux rigidus of the left 
great toe, and any injury or disease in service, including 
parachute jumps, or his service-connected disability of 
bilateral pes planus.  The veteran does not report a history 
of continuous post-service symptomatology.  Treatment records 
reflect the veteran reporting a history of bilateral hip, 
knee, and ankle symptomatology (weakness, instability) 
beginning in January 1990.  Outpatient treatment records and 
the January 1996 VA examination report reflect various 
complaints regarding the feet and ankles, but none include an 
etiology medical opinion relating any current disorders to 
the veteran's service or to a service-connected disability 
(including bilateral pes planus).   

With regard to the veteran's alternative theory of service 
connection for ankle, knee, and hip joints, and the great 
toe, on the basis of aggravation by his service-connected 
bilateral pes planus, there is no competent medical evidence 
of record to demonstrate that the veteran's disorders of the 
ankle, knee, or hip joints, or the great toe, were either 
caused or aggravated by his service-connected disability.  A 
claim for service connection on a secondary basis still 
requires some competent medical evidence relating the claimed 
secondary condition to the service-connected disability, 
either by way of causation or by way of aggravation.  See 
Libertine, 
9 Vet. App. 521; Jones, 7 Vet. App. at 138. 

With regard to the veteran's alternative claim for service 
connection for ankle, knee, and hip joints, and the great toe 
on the basis of aggravation by his service-connected 
bilateral pes planus, the Board notes that the veteran first 
raised this theory of service connection during the appeal at 
the February 1999 hearing before the Board.  The Court has 
held that when "the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and if not, whether 
the claimant has been prejudiced thereby."  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board finds that, in 
this veteran's case, though the Board has addressed the issue 
of entitlement to service connection on a secondary basis, a 
question which was not before the RO because the veteran had 
not yet raised the issue until later on appeal, the veteran 
has not been prejudiced thereby.  At the February 1999 Board 
hearing, and with his representative present, the veteran 
indicated that he was also contending that his claimed 
disabilities were aggravated by his service-connected pes 
planus.  He was afforded the opportunity to present evidence 
at the hearing on the issue of entitlement to service 
connection on a secondary basis. 

Without a medical nexus opinion to relate the veteran's 
current disorders to any injury or disease in service, 
including parachute jumps, or to his service-connected 
disability of bilateral pes planus, the claims as to service 
connection for bilateral hip, knee, and ankle conditions, and 
hallux rigidus of the left great toe must be viewed as not 
well grounded.  38 U.S.C.A. § 5107(a).  While the veteran may 
sincerely believe that such a nexus exists, his statements 
and testimony as to such medical matters do not constitute 
evidence to render his claim well grounded under 38 U.S.C.A. 
§ 5107(a); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board believes that the above discussion is sufficient to 
notify the veteran of the type of evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 


ORDER

As the March 14, 1996 rating decision, which assigned a 10 
percent rating for bilateral pes planus, did not involve CUE, 
the appeal is denied. 

The veteran's claims of entitlement to service connection for 
bilateral hip, knee, and ankle conditions, and hallux rigidus 
of the left great toe, having been found to be not well 
grounded, the appeal as to these issues is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

